Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Specification objections in the Office action of 02/24/2022 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Graphene embedded seal as claimed in independent claims 1, 9, and 17 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2019-0367372 (Lin et al.) discloses a graphene based sealing, but is silent about mixing graphene and alcohol forming a graphene alcohol solution; and cold pressing polymer powder to form a pressed seal powder; exposing the pressed seal powder to the graphene alcohol solution wherein a portion of the graphene alcohol solution infiltrates the pressed seal powder forming an infiltrated pressed seal powder; and sintering the infiltrated pressed seal powder forming a polymer seal having graphene embedded within the polymer seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  Noe of the prior art of record discloses mixing graphene and alcohol forming a graphene alcohol solution; and cold pressing polymer powder to form a pressed seal powder; exposing the pressed seal powder to the graphene alcohol solution wherein a portion of the graphene alcohol solution infiltrates the pressed seal powder forming an infiltrated pressed seal powder; and sintering the infiltrated pressed seal powder forming a polymer seal having graphene embedded within the polymer seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675